Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.  
US 6,766,467 B1 disclose a queue pair.  When an error occurs in the send queue, the send queue is placed in an error state by pausing the send queue.  Once error recovery is performed, the send queue that was placed in the error state is returned to a working state and is able to continue to send messages.  
In para. 0059, 0061, and 0064, US 2014/0173338 A1 discloses Infiniband clustering and defines the term “window” to describe Infiniband Queue Pairs and the state of a communication channel between a pair of endpoints.  Each “window” may include a set of resources that maintain state and can be transferred from a failed window to another window to be restarted, including, send FIFOs, which are used by software to queue various types of operations to the window, receive FIFOs, which are used by the hardware to queue operations and completions to the software, receive descriptor FIFOs, which are used by the software to provide data receive buffers to the hardware, and pending/special FIFOs, which are used by the hardware to queue outgoing operations, such as (but not limited to) RDMA completion notification packets.  A failure may result due to a hardware error in a register, a loss of communication to the fabric, a state machine that hangs and effectively locks up a send 
With respect to claim 1, the prior art does not teach or reasonably suggest, in combination with the remaining limitations, inferring, using the one or more processors based on the unsuccessful completion status of the message being indicated in a memory of the first server device as flushed, that the message was in a send queue of the IB queue pair when the IB queue pair transitioned into the error state; establishing, based on the inferring, an IB Direct Connect queue pair connection between the at least one target endpoint and the initiator endpoint; and re-queueing the message in the IB queue pair for dispatch to the at least one target endpoint.
With respect to claim 9, the prior art does not teach or reasonably suggest, in combination with the remaining limitations, program instructions when executed in one or more processors causing operations comprising: inferring, based on the unsuccessful completion status of the message being indicated as flushed, that the message was in a send queue of the IB queue pair when the IB queue pair transitioned into the error state; establishing, based on the inferring, an IB Direct Connect queue pair connection between the at least one target endpoint and the initiator endpoint; and re-queueing the message in the IB queue pair for dispatch to the at least one target endpoint.
With respect to claim 19, the prior art does not teach or reasonably suggest, in combination with the remaining limitations, inferring, using the one or more processors based on the unsuccessful completion status of the message being indicated in a memory of the first server device as flushed, that the message was in a send queue of the IB queue pair when the IB queue pair transitioned into the error state; establishing, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113